IN THE SUPREME COURT OF THE STATE OF NEVADA


                DANA JENNIFER PAPPAS,                                  No. 70533
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                  FILED
                CLARK; AND THE HONORABLE ROB
                BARE, DISTRICT JUDGE,
                                                                          JUL 1 3 2016
                Respondents,                                             TRACIE K. UNDEMAN
                                                                       CLER OF UPREME COURT
                and                                                   BY Th•
                                                                              DEPUTY CLE K
                CITY OF LAS VEGAS,
                Real Party in Interest.



                                      ORDER DENYING PETITION
                            This is a petition for a writ of certiorari contending that the
                district court lacked jurisdiction to reverse an order of the municipal court
                granting a motion to suppress evidence in a criminal proceeding.
                Petitioner did not submit an appendix with his petition,               see NRAP
                21(a)(4); thus, he has not demonstrated circumstances warranting our
                review, see Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004) ("Petitioners carry the burden of demonstrating that
                extraordinary relief is warranted."). Moreover, his claim that the district
                court lacks authority over an appeal from a municipal court's grant of a
                motion to suppress evidence is without merit. See NRS 189.120 (expressly
                conferring upon the district court the power to review an order of the
                justice court granting a defendant's motion to suppress evidence); NRS
                5.073(1) ("The practice and proceedings in the municipal court must
                conform, as nearly as practicable, to the practice and proceedings of justice

SUPREME COURT
     OF
   NEVADA

(0) 1947A   e
                courts in similar cases."); Sandstrom v. Second Judicial Dist. Court, 121
Nev. 657, 661-62, 119 P.3d 1250, 1253-54 (2005) (recognizing appeals from
                municipal courts are treated the same as appeals from justice courts).
                Accordingly, we
                           ORDER the petition DENIED.




                                                           Cherry


                                                                                      '   J.
                                                          Donlas
                                                             )

                                                                                          J.
                                                           Gibbons




                cc: Hon. Rob Bare, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Las Vegas City Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF'
   NEVADA
                                                    2
(DI 1947A er,